Citation Nr: 0903414	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for residuals of 
refractive eye surgery.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for low back strain.

5.  Entitlement to service connection for muscle spasm of the 
neck and back of the head.

6.  Entitlement to service connection for a left hand 
disorder.

7.  Entitlement to service connection for urticaria.

8.  Entitlement to a compensable evaluation for sinusitis.

9.  Entitlement to a disability rating in excess of 10 
percent for service-connected retropatellar pain syndrome of 
the right knee.

10.  Entitlement to a disability rating in excess of 10 
percent for service-connected retropatellar pain syndrome of 
the left knee.

11.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran's case was previously before the Board in January 
2008.  At that time she was seeking a compensable disability 
rating for both her left and right knee disabilities.  The 
Appeals Management Center (AMC) increased the disability 
rating for each service-connected knee disability to 10 
percent, back to the date after the veteran's discharge, in 
October 2008.  The issues on appeal have been re-
characterized to reflect that rating action.  


The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.

REMAND

The Board remanded the veteran's claim for additional 
development in January 2008.  The development included 
providing appropriate notice to the veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA), obtaining 
outstanding post-service treatment records, obtaining 
additional service treatment records (STRs) relating to eye 
surgery, and affording her VA examinations for several 
issues.

The AMC conducted the required development in lieu of the RO.  
In that regard the AMC issued the veteran the necessary 
notice letter in January 2008.  The letter also included the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran responded by submitting a statement, copies of 
duplicate STR entries, and a copy of a VA x-ray report for x-
rays of the cervical spine done in January 2008.  The x-ray 
report stated that there was reversal of the normal cervical 
lordotic curve that was "again" noted and was said to 
probably be secondary to muscle spasm.  There was mild to 
moderate disc space narrowing in the upper cervical region 
that was said to be similar to the "exam on 9-28-04."  This 
finding is in stark contrast to the cervical spine x-rays of 
September 2003 that were said to show no significant 
abnormality.  It appears from the above report that the 
veteran manifested DDD of the cervical spine within the one 
year period from September 2003 to September 2004.  

The Board notes that, prior to the remand, no VA treatment 
records were associated with the claims folder.  The remand 
instructed that the veteran be contacted and requested to 
identify all sources of treatment, VA and private, so that 
any pertinent outstanding records could be obtained.  The 
AMC's January 2008 letter asked the veteran to identify 
sources of treatment and she identified her treatment was at 
the VA hospital [medical center] in Pineville, Louisiana.  

The Board notes that the AMC did obtain VA treatment records 
for the period from September 2005 to July 2008; however, 
there clearly are VA records dated earlier than September 
2005 available as indicated by the x-ray report of January 
2008.  On remand the RO/AMC must contact VAMC Pineville to 
obtain all of the veteran's outstanding VA treatment records, 
dating back to July 2003.  Duplicate records are not 
required.

The veteran was also afforded a VA examination to evaluate 
her claim of disorders that are related to her spine.  The 
examination report is inadequate and fails to comply with the 
remand request.  Specifically, the examiner failed to provide 
the requested opinion regarding whether the veteran's 
currently diagnosed chronic lumbar strain is related to her 
military service.  The examiner did address the question 
regarding clarification of whether the veteran had arthritis 
of the lumbar spine by noting arthritis was not present in 
September 2003 and was not present on current x-ray.  

In addition, the veteran's cervical spine was examined and a 
diagnosis of chronic strain was provided.  Yet, no nexus 
opinion was provided.  Further, although the claims folder 
was said to have been reviewed, there was no reference to the 
January 2008 x-ray report that diagnosed mild to moderate DDD 
of the cervical spine, a diagnosis that the report said was 
similar to findings from September 2004.

The findings regarding the lumbar and cervical spine must be 
addressed by the examiner; or, in the alternative a new VA 
examination that takes into consideration all of the evidence 
of record.  

The veteran's STRs regarding her eye surgery in service were 
also to be obtained and associated with the claims folder.  
The AMC attempted to obtain the records but was unsuccessful.  
The veteran was afforded a VA eye examination in July 2003 
and again in September 2008.  Both examinations were negative 
for evidence of any eye impairment.  Further, the VA 
treatment records associated with the claims folder are 
negative for any reports of an eye disorder.  Thus, the Board 
finds that no further action is required to obtain the 
records regarding the veteran's eye surgery in service from 
April 2003.

Finally, the AMC issued a supplemental statement of the case 
(SSOC) to summarize the evidence obtained and to re-
adjudicate the veteran's claim on October 27, 2008.  The SSOC 
was sent to an incorrect address.  The street name was 
misspelled and the word "Land" was used instead of "Lane" 
in the veteran's address.  

The SSOC was returned to the AMC by the postal service on 
November 7, 2008.  There is no indication in the claims 
folder that the SSOC was re-mailed to the correct address.  
The RO/AMC must send the veteran another copy of the SSOC 
and/or issue a new one upon completion of the development 
required by this remand.  See 38 C.F.R. § 19.31 (2008).  In 
any event the veteran must be provided with an SSOC that 
addresses all of the evidence added to the record since the 
SSOC that was issued in August 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her claim 
from 2003 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran that has not 
already been obtained.  

The veteran previously identified 
receiving treatment from VAMC Pineville 
(Alexandria).  Whether the veteran 
responds or not, all of her records, for 
the period from 2003 to September 2005 
and from July 2008 to the present should 
be obtained from that facility. 

2.  Upon completion of the above 
development, the veteran's claims folder 
should be returned to the VA examiner 
that conducted the spine examination in 
September 2008.  The examiner should be 
requested to specifically identify any 
and all disorders relating to the lumbar 
and cervical spine.  Previously, he 
provided diagnoses of chronic lumbar 
strain and chronic cervical strain.  The 
examiner must address the VA cervical 
spine x-ray report of January 2008 that 
reported cervical DDD, and, hopefully, 
the one from September 2004 if those 
records are obtained.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any current 
spine disorder, either lumbar or 
cervical, is related to the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

If the examiner is unavailable, or unable 
to provide the requested opinion the 
veteran should be afforded another 
orthopedic examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
as part of the examination process.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished and any 
such results must be included in the 
examination report.  

The examiner also should identify any and 
all disorders associated with the 
veteran's spine, to include the lumbar 
and cervical spine.  In doing so, the 
examiner must address the VA cervical 
spine x-ray report of January 2008 and, 
hopefully, the one from September 2004 if 
those records are obtained.  The examiner 
is requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any current 
spine disorder is related to the 
veteran's military service.  A complete 
rationale for all opinions expressed must 
be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting, Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


